Citation Nr: 0817698	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  97-28 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a somatization 
disorder.

2.  Entitlement to a compensable rating for tension 
headaches, effective prior to August 26, 1997.

3.  Entitlement to a rating in excess of 10 percent for 
tension headaches, effective from August 26, 1997. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from November 1985 to July 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision of the above Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
denied a compensable rating for the veteran's tension 
headaches.  By October 2001 rating decision, the RO granted a 
10 percent rating for the veteran's tension headaches, 
effective from August 26, 1997 (which is the date of a VA 
treatment record, rather than the date of receipt of the 
claim for a compensable rating for the service-connected 
tension headaches).  This matter also comes before the Board 
from an April 2004 RO rating decision which denied service 
connection for a somatization disorder.  In September 2005 
the veteran testified at a hearing at the RO before the 
undersigned Veterans Law Judge.  In December 2005 the Board 
remanded this matter for further development.


FINDINGS OF FACT

1. A somatization disorder was first diagnosed several years 
after the veteran's period of active duty service and was not 
caused by any incident of service.

2.  Effective prior to August 26, 1997, the veteran had 
occasional complaints of headaches.

3.  Effective from August 26, 1997, the veteran complained of 
daily headaches, which are somewhat relieved by medication 
and relaxing, which are not prostrating and do not have 
associated neurological components. 


CONCLUSIONS OF LAW

1.  A somatization disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§  1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).

2.  The criteria for a compensable rating for tension 
headaches have not been met, effective prior to August 26, 
1997.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.124a, Diagnostic Code 8100 (2007).

3. The criteria for a 10 percent rating for tension headaches 
have not been met, effective from August 26, 1997.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, 
Code 8100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice should be presumed prejudicial.  
The claimant bears the burden of demonstrating such error.  
VA then bears the burden of rebutting the presumption, by 
showing that the essential fairness of the adjudication has 
not been affected because, for example, actual knowledge by 
the claimant cured the notice defect or a reasonable person 
would have understood what was needed.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

In April 2001, May 2003, August 2003, December 2005, and 
August 2006, the RO sent the veteran letters informing him of 
the types of evidence needed to substantiate his claims and 
its duty to assist him in substantiating his claims under the 
VCAA.  These letters informed the veteran that VA would 
assist him in obtaining evidence necessary to support his 
claims, such as records in the custody of a Federal 
department or agency, including VA, the service department, 
the Social Security Administration, and other pertinent 
agencies.  He was advised that it was his responsibility to 
send medical records or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also specifically asked to provide to provide 
"any evidence in your possession that pertains to your 
claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the April 2001, May 2003, 
August 2003, December 2005, and August 2006 letters provided 
to the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was advised of his opportunities to 
submit additional evidence.  Subsequently, he was provided 
with additional periods of time in which to submit more 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  In April 2006, 
the veteran submitted a response form indicating he had no 
more evidence or information to submit.  With regard to the 
evaluation of service-connected headaches, the veteran was 
provided with the specific criteria for rating headaches in 
the August 1997 statement of the case and the July 2005 
supplemental statement of the case.  Thus any deficiency in 
notice pursuant to Vasquez v. Peake, 22 Vet. App. 37 (2008), 
is not prejudicial as the veteran had knowledge of what he 
must show to warrant a higher rating.  He has had ample 
opportunity to participate in the appellate process.  

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Moreover, the claimant has not demonstrated any 
error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this 
case.

The Board also notes that the veteran has not been scheduled 
for a VA examination to determine whether his somatization 
disorder may be related to service.  Pursuant to 38 C.F.R. § 
3.159(c)(4), VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim but 
(1) contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  The third 
part could be satisfied by competent evidence showing post-
service treatment for a condition or other possible 
association with military service.  38 C.F.R. § 3.159(c)(4).

Here, while there is competent evidence of a current 
disability of somatization disorder, there was no indication 
of any complaint of or treatment for such a disorder in 
service.  Moreover, there is no evidence of record (other 
than the veteran's lay assertions) showing that a 
somatization disorder might be related to service.  Although 
the veteran has sincerely contended that this condition is 
related to service, his lay statements alone are not 
competent evidence to support a finding on a medical question 
(such as diagnosis or etiology) requiring special experience 
or special knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  In this case, the veteran's contentions alone 
are an insufficient basis for medical examinations to be 
obtained, under the pertinent VA regulation.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  The veteran was 
notified of the Dingess precedent by letter dated in August 
2006.  Moreover, since the claims herein are being denied, 
such matters are moot.  

II. Service Connection for Somatization Disorder

The veteran contends that he has a somatization disorder that 
is related to his period of active service.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Certain 
chronic diseases, including psychoses, may be legally 
presumed to have been incurred during service if manifest to 
a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

Service medical records show no complaint of or finding of a 
somatization disorder.  Post-service VA treatment records do 
show that the veteran has been diagnosed with a somatization 
disorder, and the first time such diagnosis was noted was in 
1998, three years after his separation from service.  
Additionally, on VA examination in June 2003, the examiner 
diagnosed a somatization disorder.
While the veteran has reported that treatment for his 
somatization disorder has primarily been through the Dallas 
VA Medical Center (VAMC), he also testified in September 2005 
that he was treated initially at the Seattle VAMC in 1995 or 
1996, for what he thought was a somatization disorder.  In 
December 2005, however, VA attempted to obtain any such 
records from the Seattle VMAC, but received notification that 
no records were available.  

Thus, what is missing in this case is competent medical 
evidence of a link between the veteran's somatization 
disorder and service.  In the present case, the veteran has 
not submitted or identified any medical opinion or other 
medical evidence regarding an etiological relationship to 
service that supports his claim.  The Board also notes, as 
more fully explained above that obtaining a VA examination is 
not necessary to decide this claim.  

It is true that the veteran's lay statements may be competent 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); Jandreau, supra; Buchanan, supra.  Here, the 
veteran is certainly competent to report his symptoms that 
have been related to his somatization disorder. However, the 
Board does not believe that a somatization disorder, or the 
etiology thereof, is subject to lay diagnosis.  That is to 
say, the Board finds no basis for concluding that a lay 
person would be capable of discerning whether one has a 
somatization disorder related to service, in the absence of 
specialized training.  The veteran has not established any 
specialized training for such qualifications.

With consideration of the evidence of record, the length of 
time following service prior to a recorded diagnosis of a 
somatization disorder, and the absence of any medical opinion 
suggesting a causal link between the veteran's somatization 
disorder and his service, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for a somatization disorder.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet.App. 49, 55 (1990).



III. Increased Rating for Tension Headaches

1. Laws and Regulations

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
which is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 506 (2007).

The veteran's service connected tension headaches are rated 
as analogous to migraine under Diagnostic Code 8100.  See 38 
C.F.R. § 4.20 (providing that when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous).  

Under Diagnostic Code 8100, a noncompensable rating is 
assigned for less frequent migraine headache attacks.  A 10 
percent rating is assigned for migraines with characteristic 
prostrating attacks averaging one in 2 months over last 
several months.  A 30 percent rating is warranted for 
migraine headaches with characteristic prostrating attacks 
occurring on an average once a month over last several 
months.  A maximum 50 percent rating is assigned for migraine 
headaches with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

2. Factual Background and Analysis 

The record reflects that by February 1996 rating decision, 
the RO granted service connection for tension headaches, with 
a non-compensable (0 percent) rating, effective from July 8, 
1995.  Received from the veteran in September 1996 was 
essentially a claim for a compensable rating for his service-
connected tension headaches.  By May 1997 rating decision, 
the RO denied a compensable rating for the veteran's tension 
headaches.  By October 2001 rating decision, the RO granted a 
10 percent rating for the veteran's tension headaches, 
effective from August 26, 1997 (which is the date of a VA 
treatment record, rather than the date of receipt of the 
claim for a compensable rating for the service-connected 
tension headaches).  In light of the holding in Hart, supra, 
the Board must consider whether the veteran is entitled to a 
"staged" rating for his service-connected tension headaches 
as the Court indicated can be done in this type of case.  
Thus, the Board must consider the appropriateness of a 
"staged" compensable rating prior to August 26, 1997, the 
effective date for the assignment of a 10 percent rating for 
tension headaches.  Hart, supra. 

a. Compensable Rating for Tension Headaches, prior to August 
26, 1997

A review of the evidence of record dated prior to August 26, 
1997, showed that the veteran complained of headaches on 
several occasions.  Service medical records show that he was 
seen for complaints of headaches and was first diagnosed with 
tension headaches in 1994.  On his June 1995 separation 
examination it was noted that his headaches had decreased, 
and they were considered not disabling.  In order for a 
compensable rating of 10 percent to be assigned, the evidence 
of record must show headaches with characteristic prostrating 
attacks averaging one in 2 months over the last several 
months.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  Because 
there is no evidence of such symptomatology prior to August 
26, 1997, the weight of the evidence is against the grant of 
an compensable rating for tension headaches prior to August 
26, 1997.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.7, 4.21 (2007). 

b. Rating in excess of 10 percent for Tension Headaches, from 
August 26, 1997

In order for an increased, 30 percent, rating to be assigned 
for the veteran's tension headaches, the preponderance  of 
the evidence of record must show headaches with 
characteristic prostrating attacks occurring on an average 
once a month over last several months.  The record reflects 
that the RO assigned the 10 percent rating for tension 
headaches, based on a VA treatment record dated August 26, 
1997, which showed that the veteran was seen for several 
complaints, including headaches.  He reported having a long 
history of headaches for 12 years, across the front of the 
head, and that he got headaches approximately two to three 
times a week.  He denied vision changes, and indicated the 
headaches were sharp but not throbbing.  Subsequent VA 
treatment records dated through 2007 showed that the veteran 
continued to complain of chronic headaches, and took 
Salsalates and Tylenol, with some relief, but not significant 
relief.  He continued to work as a mailroom clerk, but in May 
2007 it was noted that he had not worked for a few months due 
to a shoulder injury.

On VA examination in October 2000, the veteran reported 
having daily headaches since 1987, and described a typical 
headache as achy and throbbing and typically lasting one to 
two hours.  He reported two to three episodes of headaches 
every day.  He did not describe any associated nausea, 
vomiting, photophobia, phonophobia, confusion, focal 
paresthesia, or neck pain.  Sometimes he was able to obtain 
relief by relaxing, but on most occasions he took over-the-
counter medication.  If he had a headache at work, he took 
his medication and tried to relax until the pain dissipated.  

On VA examination in June 2003, the veteran estimated that in 
2000 he lost 15 days from work due to headaches, in 2001 he 
lost 10 days, in 2002 he lost 15 days, and in the first 5 
months of 2003 he lost 7 days of work.  The examiner found 
the veteran's pattern of headaches was not consistent with 
the customary criteria for migraines, because his headaches 
were present everyday and were bilateral.  He had never been 
fired from a job, lost a job, or refused employment because 
of headaches.  The examiner concluded that the veteran best 
fit the criteria for tension headaches and sought rest for 
relief and not due to prostration.   

On VA examination in August 2004, the veteran reported he 
took Tylenol since service for  headaches.  He denied 
squeezing types of symptoms generally associated with tension 
headaches, and reported sunlight as the only precipitating 
factor.  Alcohol helped him sleep and took the headache away.  
His headaches lasted all day and Salsalates helped, but not 
completely.  His headaches intensified during the day and he 
took breaks at least three to four times a day.  If the 
headaches were severe, he either had to go home or work with 
the headache.  He denied any tingling, numbness, or other 
neurological side effects associated with his headaches.  He 
claimed that in the last year, he had to go home from work 
four to five days total because of headaches.  The impression 
was that the veteran had chronic headaches with intermittent 
suboptimal relief with Salsalates and Tylenol, and that his 
headaches had both a tension quality and a migrainous 
component.  

On VA examination in January 2006, the veteran's complaints 
were similar to prior VA examinations.  He had daily 
headaches, sometimes relieved by Salsalates and Tylenol.  He 
thought light may cause them, but he didn't describe 
photophobia.  He missed work or had to go home from work once 
or twice a month, and had no associated nausea, vomiting, or 
visual complaints, and no other triggering mechanisms.  His 
general headaches pain was not severe, but rather moderately 
sharp, with no aura.  The diagnoses included "muscle 
traction type headaches occurring frequently . . . uncommonly 
resulting in inability to work".  

Based upon the record, we find that at no time since August 
26, 1997, has the veteran's tension headaches been more 
disabling than 10 percent.  The Board has considered all of 
the veteran's subjective descriptions of his condition, to 
include the severity and frequency of the headaches and the 
effect they have had on his daily life.  He has consistently 
complained of having chronic headaches since August 1997 (and 
before that time), and although the severity of his headaches 
has increased at times, and he reported having to miss some 
work or take breaks at work because of his headaches, he has 
been able to obtain relief over the years from Salsalates, 
Tylenol, and relaxing.  There has been no allegation or 
evidence to show that his headaches are prostrating, or that 
he has any associated neurological symptoms.  While one 
examiner indicated there was a migrainous component to the 
veteran's headaches, another examiner indicated that the 
veteran's headaches were not consistent with the customary 
criteria for migraines.  Moreover, while the veteran reported 
he had problems with headaches at work, the record reflects 
that he has retained employment through the years, has never 
lost a job due to his headaches, and has been able to get 
some relief for his headaches.  Accordingly, the Board finds 
that the medical evidence paints a picture of a mildly 
disabling condition and, thus, a rating greater than 10 
percent under Diagnostic Code 8100 is not warranted in this 
case.  There is also no other applicable criteria that would 
warrant a greater rating.  As required by Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991), the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
veteran. In this case, the Board finds no provision upon 
which to assign a higher rating for the veteran's tension 
headaches.

In summary, the preponderance of the evidence reflects that 
no greater than a 10 percent rating is warranted for the 
veteran's service-connected tension headaches since August 
26, 1997.  Hart, supra.  Consequently, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular Rating Schedule standards.  The Board finds that such 
circumstances warranting referral of the case to the Director 
of the Compensation and Pension Service or the Under 
Secretary for Benefits do not exist in the present case.  
While he complained that his headaches have caused him to 
miss work and to take breaks at work, there is no contention 
or indication that his headaches, alone, are productive of 
marked interference with other employment or necessitate 
frequent hospitalization, or that the manifestations 
associated with this disability are unusual or exceptional.  
In fact, the examiner in June 2006 noted that his headaches 
did not commonly result in inability to work.  Thus, the 
Board will not consider referral for consideration of an 
extraschedular rating.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

Service connection for a somatization disorder is denied.

A compensable rating for tension headaches, prior to August 
26, 1997, is denied.

A rating in excess of 10 percent for tension headaches, 
effective from August 26, 1997, is denied. 



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


